The judgment of the Superior Court upon the special verdict is erroneous. In the absence of the father, the son had authority to forbid the entry into the crib, and the entry with strong hand, under such circumstances, is more than a civil trespass. The force is sufficiently manifest from the number of persons engaged, and from the violence committed on the building.
(240)    It is not necessary the owner should be present always in his house to forbid the entry of a trespasser, in order to continue it under the protection of the law against this offense. A member of the family left in charge, forbidding, will have the same effect. *Page 147 
The possession of the son is the possession of the father, and it is, therefore, properly laid as a trespass to the latter's possession. Upon the whole, we conclude the offense is well laid, and the facts found in a special verdict constitute a case of guilt.
This should be certified to the Superior Court of Davie County, that the judgment may be reversed and judgment for the State awarded.